   Case: 19-3685       Document: 003113412957            Page: 1     Date Filed: 11/21/2019



 PATRICIA S. DODSZUWEIT                                                    TELPHONE NO.
                                                                           215-597-2995
 CLERK                                 OFFICE OF THE CLERK

                               UNITED STATES COURT OF APPEALS
                               21400 UNITED STATES COURTHOUSE
                                      601 MARKET STREET
                                  PHILADELPHIA, PA 19106-1790
                                   Website: www.ca3.uscourts.gov
                                      November 21, 2019

Mr. Franklyn D. Prillerman
39966 Malacca Way
Murrieta, CA 92662


RE: Franklyn Prillerman v. City of Philadelphia, et al
Case Number: 19-3685
District Court Case Number: 2-13-cv-01414

PACER account holders are required to promptly inform the PACER Service
Center of any contact information changes. In order to not delay providing
notice to attorneys or pro se public filers, your information, including address,
phone number and/or email address, may have been updated in the Third
Circuit database. Changes at the local level will not be reflected at PACER.
Public filers are encouraged to review their information on file with PACER and
update if necessary.

To All Parties:

Enclosed is case opening information regarding the above-captioned appeal filed by Franklyn
D. Prillerman, docketed at No.19-3685. All inquiries should be directed to your Case Manager
in writing or by calling the Clerk's Office at 215-597-2995. This Court's rules, forms, and case
information are available on our website at http://www.ca3.uscourts.gov.

On December 1, 2009, the Federal Rules of Appellate and Civil Procedure were amended
modifying deadlines and calculation of time. In particular those motions which will toll the
time for filing a notice of appeal under Fed.R.App.P. 4(a)(4), other than a motion for
attorney's fees under Fed.R.Civ.P. 54, will be considered timely if filed no later than 28
days after the entry of judgment. Should a party file one of the motions listed in
Fed.R.App.P 4(a)(4) after a notice of appeal has been filed, that party must immediately
inform the Clerk of the Court of Appeals in writing of the date and type of motion that was
filed. The case in the court of appeals will not be stayed absent such notification.

The requirements for the filing of an appearance form, disclosure statement and civil appeal
information statement are waived for pro se litigants.
   Case: 19-3685        Document: 003113412957             Page: 2       Date Filed: 11/21/2019



Counsel for Appellee

As counsel for Appellee(s), you must file:
1. Application for Admission (if applicable)
2. Appearance Form
3. Disclosure Statement (except governmental entities)
These forms must be filed within (14) fourteen days of the date of this letter.

Attached is a copy of the full caption as it is titled in the District Court. Please review the caption
carefully and promptly advise this office in writing of any discrepancies.

Very Truly Yours,

s/ Patricia S. Dodszuweit
Clerk

By: s/ Desiree,
Case Manager
267-299-4252

cc: Armando Brigandi, Esq.
   Kristen M. Davis, Esq.
   Tara Fung, Esq.
   Regina A. Lawrence, Esq.
   Michael R. Miller, Esq.
